Oo FSF SN DB WF FS WW WH Fr

on & WY we —- &

 

NN NM NR HY NM BN NBN He Ee ee
ec aA A FF Yb NU F&F S Oo wm AD

 

 

é

HEATHER E. WILLIAMS, Bar #122664 ,
Federal Defender | Fi .. .

ERIC.V. KERSTEN, Bar #226429

 

Assistant Federal Defender . 1 7019
Designated Counsel for Service JUL 93,20

2300 Tulare Street, Suite 330 U.S. DISTRICT GOURT
Fresno, CA 93721-2226 EASTERN DISTRICT Of GALIFOBNA
Telephone: (559) 487-5561 BY oERUTY CLEA

Fax: (559) 487-5950

Attorneys for Defendant

RAMONCHITO ONIA RACION |

INTHE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 6:19-mj-00030 JDP
~ ) ‘
Plaintiff; ) STIPULATION TO MODIFY CONDITIONS -
OF PRETRIAL RELEASE; ORDER THEREON
VS. .
RAMONCHITO ONIA RACION, ) JUDGE: Hon. Erica P. Grosjean |
| )
Defendant.
)

 

ITIS HEREBY STIPULATED, by and between the parties, through their respective
counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant
Federal Defender Eric V. Kersten, counsel for defendant Ramonchito Racion, that Mr. Racion’s
conditions of release may be modified to permit Mr. Racion to leave his residence between the
hours of 11:00 a.m. and II: 00 p.m., on July 4, 2019, to allow him to attend his parents’
combined 29" wedding anniversary/J uly 4" celebration at the residence of Edgardo Racion,
located at 1246 Avalon Drive in Merced. | Ira White, Mr. Racion’s-third party custodian, will be

present at the celebration; and Mr. Racion, who is a professional chef, plans to do most of the

- cooking for the event. All other conditions of Mr. Racion’ pretrial release shall remain in full

~ force and effect. Mr. Racion’s supervising Pretrial Services Officer, Ali Mirgain, has advised

that she spoke with Ira White, the third party custodian, and Mr. White confirmed he will be with

 

 
I

a a

1 || the Mr. Racion the entire time, and he will insure that Mr. Racion has no contact with minors

hte

outside Mr. White’s presence, Given this assurance, Pretrial Services does not object to the

proposed modification.
Pursuant to the existing Order Setting Conditions of Release, Mr. Racion is subject to

home detention. Condition 7(1) currently provides:

HOME DETENTION: You are restricted to your residence at all times
except for employment; education; religious services; medical, substance
abuse, or mental health treatment; attorney visits; court appearances;
court-ordered obligations; or other activities pre-approved by the PSO

Oo ao NHN DB we SS Ww

Docket No. 12, p.2.
' 10 Based on the foregoing, the parties respectfully request that the Court modify Mr.

11 || Racion’s conditions of release as set forth above.

 

12 Respectfully submitted,
13 McGREGOR W. SCOTT
United States Attorney
14 | .
Date: July 3. 2019 /s/ Michael Tierney —
15 * MICHAEL TIERNEY
Assistant United States Attorney
16 Attorney for Plaintiff
17
HEATHER E. WILLIAMS
18 Federal Defender
19 Date: July 3, 2019 _ s/ Eric V. Kersten
ERIC V. KERSTEN
20 . Assistant Federal Defender
Attorney for Defendant
21 RAMONCHITO ONIA RACION
92 . ORDER
23 Pursuant to the parties’ stipulation, the Court hereby modifies Special Condition 7(1) of

24 ||. the Order Setting Conditions of Pretrial Release for Ramonchito Onia Racion as set forth above.

25

 

46 Dated: July § , 2019 ¢ ’ Fr A:
27 ‘HON. ERICA PSGROSJEAN

United States Magistrate Judge
28

 

 

 

Racion: Stipulation to Modify Conditions
of Pretrial Release; Proposed Order
